Citation Nr: 1226957	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression, to include as secondary to the back disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2006 and August 2010 rating decisions of the Montgomery, Alabama, VA Regional Office (RO). 

The Veteran filed a claim of entitlement to service connection for depression.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

This issue of entitlement to service connection for a back disability has previously come before the Board.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR), and in April 2011, the Court vacated the Board's July 2010 decision in which service connection for a low back disability was denied.  In August 2011, the Board remanded the Veteran's claim and a supplemental statement of the case (SSOC) was issued in June 2012.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.








REMAND

Service connection for a back disability

The Board remanded the claim of entitlement to service connection for a back disability in August 2011 for the RO to schedule the Veteran for a VA examination in order to determine the nature and etiology of his back disability.  

The Veteran was afforded a VA disability benefit questionnaire (DBQ) back examination in November 2011.  After examination of the Veteran and review of his claims folder, the VA examiner declined to diagnose the Veteran with a back disability.  He reported "Normal examination, no diagnosis.  There is no objective data to sustain a diagnosis at this time."  The VA examiner therefore concluded that the Veteran's claimed back disability is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was based on his finding that there is no current diagnosis.  He further reported that the Veteran's back pain is most likely secondary to bad posture during prolonged sitting as a truck driver and increased body mass index.  He further noted that although an X-ray report demonstrated minimal changes of the spine consistent with aging, the etiology was not a "medical condition."  Moreover, decreased range of motion during the examination was attributed to "body habitus" and sub-optimal effort.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a back disability was not rendered during the November 2011 VA DBQ examination, the Board observes that the presence of a back disability has been noted during the appeals period.  Specifically, a November 2006 VA examination report documents a diagnosis of thoracolumbar strain with minimal degenerative changes.  Further, a February 2009 private treatment record from Springhill Medical Center Clinic documents a diagnosis of mild scoliosis.  Additionally, a September 2009 VA examination report documented a diagnosis of degenerative joint and disc disease of the lumbar spine.  Although the September 2009 VA examiner reported that the degenerative joint and disc disease is not caused by or a result of the Veteran's military service, the Board notes that the April 2011 JMR indicated that the examiner's opinion is inadequate for evaluation purposes as he did not address the Veteran's lay statements attesting to continuity of symptomatology relating to his back disability in rendering his opinion.   

There is no medical opinion of record of probative value which suggests a relationship between the Veteran's previously diagnosed thoracolumbar strain, degenerative disc and joint disease of the lumbar spine, and mild scoliosis and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed disabilities are related to his military service, or alternatively clearly and unmistakably existed prior to service and were not aggravated by service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Service connection for an acquired psychiatric disorder

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed an acquired psychiatric disorder as a result of his military service, and alternatively his back disability.  Pertinently, a service treatment record dated November 1974 documents the Veteran's complaints of anxiety associated with treatment for scoliosis.  Additionally, a service treatment record dated in October 1975 documents treatment for anxiety and frustration.  However, the treatment record indicated that the problems subsided.  The remainder of the Veteran's service treatment records is absent complaints of or treatment for an acquired psychiatric disorder. 

There is no opinion of record as to whether the Veteran's current acquired psychiatric disorder is related to his military service.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the etiology of the Veteran's acquired psychiatric disorder.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who 
examined the Veteran in November 2011.  The examiner should again review the Veteran's claims file.  He should then provide an opinion as to whether any identified back disorder, to include the thoracolumbar strain previously diagnosed in September 2006, mild scoliosis previously diagnosed in February 2009, and degenerative joint and disc disease of the lumbar spine previously diagnosed in September 2009, (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether such clearly and unmistakably pre-existing back disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either a or b above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that a back disorder, to include the previously diagnosed back disabilities, had an onset during service or within the initial year after separation or is otherwise related to service.  To the extent possible, the opinion should specifically address the credibility of the Veteran's statements in regard to chronicity and continuity of symptomatology/care since separation from service and reconcile findings as to the presence/absence of scoliosis, to include the in-service x-ray finding of lumbar spine scoliosis in July 1974; the notation of preexisting scoliosis at separation in November 1976; the 1995 reference to x-ray examination showing scoliosis in the upper back; and VA x-ray examination reports, dated in September 2006 and September 2009, noting no scoliosis. 

The examiner should indicate in his report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his complaints of anxiety in November 1974 as well as his complaints of anxiety and frustration in October 1975.
c) If it is determined by the VA examiner who examined the Veteran in November 2011 with respect to the back disability in his updated opinion that the back disability is caused or aggravated by the Veteran's military service, then an opinion should be obtained as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's back disability.  If the examiner finds that the acquired psychiatric disorder is aggravated by the back disability, then he/she should quantify the degree of aggravation, if possible.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran and his attorney afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


